OFtiCE    OF THE ATTORNEY GENERAL       OF TEXAS
                                AUSTIN
GROVER SELLERS
ATIOINIY QCNUAL




   Honarabla -or&r If. Sheppard
   CaPgtrolle oi Pmbllo ASOOUU~~
   Au&in,     Tazrr

                                    opidoll   TO.   0-6500
   Dorr slrt                        Ii*:I8 Corptro
                                        Aesouatmaa




             Toar nqaoat      Sor
    boon subaittad to thlll   dop
                                                                           .




                       ‘1 oall your attention to the prorldonr
            oi   th.     aboro qU0t.d 8t8tUt8,


                   ‘@and proot theroof 8h811 be modo to the
                  trollrr within forty day8 troll the data of
           8           dO8th.    .    .   .   ’

                       Vhir     department        ha8   oonatrued   that        88 l
           mndr to r y prOliSi02i an6 hrr h o ldthat ll ol8im
           SilOa lrter than iOrtr drr8 8ft8r thr dO8th Of
           the pondlonor 18 barred by limitation. Thsrr are
           8 nUdU   Of 018ilasa.01POodiq for th. PI)Y#WL~
           0f mortuary warrants whor8 such limlktlon ha8
           rU8, Md  th. qUO8tdOIi   ha8 ri8Sll 88 t0 whothor
           thlr.forty-day plW18tOZl in the 8t8tUte      18
           m8nd8tory or dlrsotorr.

                "1 8hCl11,th@rOfom   thank YOU to 8dri88
           wbthor thir departmant i8 8uthorirrd to 188~0
           8 rlrrant in payawit o? 8 mortuary olalm uhsrr
           the 018lm ~88 notprr8entod ant11dtor fortr
           day8 h8d rlapeed irep the time or the dO8th 0r
           the.pOnnionu.*
                  Sootion 1 of %UIO Bill lo. 69, 0h8ptor 16, page
        26, Aotr o? th. 36th tngi818ttE0, 8.dalEr !%881o~l, 1923,
        ?0868    l8    rOuOW8t
                       "80rt10n1. Whonevrr any prn810aer rho 'bar
           .booa rogalarly  plaoed tlpon tho '@Onrlon,roll8under
            th0 prOVi8iOM Ot lrr rOl8tin theroto, 8h811 d.l0
            and prOO# thUeOf 8h8ll br a 880 t0 tho loml8donor
                lM iOfUdth iZIiO       d8r8Sfra~tho
                                            ’t~       &to ob 8u8h
                      tho drid8tit    Or fh0 aOOtC@ Id&O8ttOndOd
                              onu duringtho lmot                     or tho under-
                                                              lllndrr,
            t8k.r who OOnduOtod the faaerrl,    .br &8d8 .r~r8n(y.m8ntr
i           thorofor, th0 OOELi88iO~r Of       E81OlW   8hru. h8VO
            ruthorltr to lpproro    md hatr r reued by the Oa@rollor
i           Oi.&bliO hOOllIlt8    8 rPOI'tUU W8ZT8d    iOr 8B -0Unt Il&
!.          iIUOdiD& &Xty-fiV8      ($65&j   dOulZ8,    p8y8blo Out Of
            the QMIBIM it&~&U,   in t8t0? Of the heir8 or lo&81 rop-
            to8ont8tlvoa             oi   the d*oer6Wpwsdoser,’                or   in   favor


    i
Eon. Oeo.H. Shoppclrd,
                    Dw                   3



       who eJk8ll m8rk tk maa 'o~Oolled',lad tlloit
       withtho Camptrol&r of PabllrAowuntr boforo
                       Rhue 8uoh nrr8nt       Sor the penslen k8r
                        i88U86, th a8W       8hrU. not br 188UOd,bUt
       tho rOrttIU$ lRT.Z8E8herda              pOTid         for 8h@u
       t8b ta0 #880 thOrOO?.*
          Thlm,rtrtata (Adele 6227v.A.C.S.1    m8 emondea
br thr U8t  LodrlWwo, Ro&ulrr 80881M, 1929 80 u to
prOed  for l mOrb8ry     nXT8at rrOt lXOOa dL  a ( i8Stead
                                             #hook
of t45.00, atid 8Ub8titUtOd th8 lOmp tr o llo   .r
                                           tor O~rdonor
0f p~d0M    WbOII8TU it Wa# IA806 in th8 AOt. &tiaO  6227
W88 lpi.lI Omonded br &Otl 19b3,48th La&.,pe lt7,oh. 108,
n 3, rbi8h IOtth8TO OOXTOOtlJ WOtOd                 in 70&L?OpiniOn rOpU@8+
                 Emoh Of th.     t&TOO #boVO    St8tUtO8     OOnt8iUd   th0
fOuOWhg          prOll8lbll8l
                 Vheaovor       rar           who ha8 boon ra plarly
                                      poaslonar
       Ui8ttOd        amn th8 9OMiOn      rollruaarr the mowf 810~
       br the liw nlrtily tbsreto, 8hsll al0 8imlDrOOf
       thereof 8h811 be mde to tho . . . Within SOrtY day8
       from tha 6rte of luoh death, by tho lffid8tit   ab tho
       aO8t8R WhO 8ttOUdOd tba WUiOaOr’   d&a     th0 hlrrt
       111n088, er th0 andrrtrkor *o  oonduote t thr funurl,
       or aOdo~urrng8mont8 thoreicc.*

%8 1923 80t
gomi88loo8r
pnroat         la u
B -tr o ~~k

           Tear dqwtlw8t’  bar oonrtrwd  tho aaibllnotI portli
of &tlele~.6~~, 8ogZ8, %8 l m8odrtO?J ~rOViriOt%end h88 hold
thrt 8lV Otiip riled lat.? tbr8 iOl'$f(kf8 8ftOr th, de8th Of
the po~laau    is barrod by limltatlen.a  Xn tho 888e cb
           lt
& r r o ty h ill tl. TQle8, QoUnttOhrlrmea,  .t 81, 181 3. W.
(26)     570,    the    Sapron    00&t    of hxa8    rql4r




                                                                              J


           .                                                    .
                  l&o lhptrOllOZ?‘8      bpUtRWt      h88 ooMtrU@d   the
    rboro portion        411 the Aot rinoe sosotlm      la 1929, and the
    b&818tUTa          18 prO8Umd    to hno beon lWr* of thi8 ht.?-
    potrtlon, when th07 8Biend8d &tidl8             6227 in' 1943, 8ad
    Ude JIO 8h8#g@# in th8 iuyU86#             th8t U0Uu i8dhd.0    8
.   oontrrrf    lotmt.        Ia f8Ot 8 08refti    8bUdJ Of both th0
    1929 #t8tUte, 8p1 tho 191) WUih8nt              thhrt8to nt881  th8t
    tJie i,O&i818t\Pedid mot 80 muoh 88 @h8I&8 On8 word in
    the    prrtlnont portion of WA@ Aot Mdu @Omidrrstloa
    here?
                      Art1010 6227, 8txpr8, 18 tory   ohm   arid drflnltr,
    bat if       It               8R rmbigulty, We would hsV0 to look
                      did OOllt8ill
    to    t&o    d.p8rtWltal    OOn8trUOtiOn  oi   the 8t8tUtO. In KOcl~lIk
    VI, A8808istOd ht8il  Credit MOn Of Aurtin, 41 s. tl. (26) 45,
    the cOid88iOKl ai Appe818 Of Toxr8 in an OpiaiOa 8Qopt46 br
    th0 sUpOIIi# OOUTt 8trtod:

                         *‘Threule th a tl           dopwtmentrl         ruling    rdhusd
            t0        thrOU&      rd8t8   Of      dZdlliSto?in~         Of   l 8t8tUtO     dll
            be        giron    wei@,      OLllf      lp3diO8      to   8t8tUt88    ti    doubtful
             odartruotlon; suoh 8 rala h88 no rppllostlon                                to l
             8tOtUt0, 8uoQ 88 this,   th8t  18 not or 60ubtful oon-
             8traotlon or 8PP11W3flon.     Rams 1. ‘Fob, 95 Fox. 611,;
             800 bow of opinion,    p16a 626, g9 9. 9. 133, 136, 93
             h.        8t. !tOD. 675.*
                         59 C. f. 1076 ?#868 88 fO1141~81
                  ‘.A, 8tatUtO 8pO8fffi#A& (I tim8 rithia   which 8
              au18 Ofi18U     ifi to, UfW8     l l ffi8id   8.t
              IL@ thhr right8 Md 6~?I 8a 0f OthOrs, OIL6 83860
             tioW t0 tb prmr         OtdUlr,   86 pray)t   WidUOf of
             kl818088, 18 ti8Ut14     Bf?eOtOPl,  rak88   tho @rrwolo(t
  ..
 J.
-/
I      opinion
                    U
                   or
       6227 era m.at~~
       OORAt#
                         rlow
                        thl8
                                 or   the
                                at3parh.a
                                            iorogol~&
                                                th4t
                                                          ruthorltlrr,
                                                        the pnnlalonr
                                      sod thd the Coagtmllrr
                     IYthOrlSed t0 iSWM @ WtrraAt iA
                  iS EOt
       a BOrtturg OlalB when the 4aln 18 AOt pra@tSAteb
                                                                         of
                                                                              It 18 the
                                                                              0f mm0
                                                                              POU~O
                                                                              pOm.At
                                                                                 dthfa
                                                                                       A+
                                                                                         Oi

       thefoPty         6aJ p@riodrhowwer, Wf*WO EarOlrprEri6~RQOA
       the     8t8tUte l8 it   now lx ilta
                                         8Ad,thrr• 18 A0 1~ to pro-
       hiblt     the pramat Laglrlrture frcm aniondingthe aam.

                                                Ywy truly         JORTI,
                                            ATTCRMEY
                                                   QZXERU OF T!CCAS




       SDD:rt




 .
                 ATTORMEY GE;NERAL